UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7729



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRANCISCO MORENO SOSA, a/k/a Sld Dft 1, a/k/a
Alex Poncho, a/k/a Franko Hernandez,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CR-96-48)


Submitted:   February 25, 1999            Decided:   March 10, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francisco Moreno Sosa, Appellant Pro Se. Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francisco Moreno Sosa appeals the district court’s order de-

nying his motion for court-appointed counsel and investigative and

expert witnesses to aid in the preparation of a motion for relief

under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).     We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, although we grant leave to proceed

in forma pauperis, we affirm on the reasoning of the district

court.   See United States v. Sosa, No. CR-96-48 (W.D.N.C. Oct. 27,

1998).   We deny Sosa’s motion for the apppointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2